Citation Nr: 1027611	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-30 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 40 percent disabling for 
residuals of gastrectomy with posterior gastroenterostomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to September 
1952. 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the VA Special 
Processing Unit (Tiger Team) at the RO in Cleveland, Ohio, which 
continued a 40 percent rating for gastrectomy with posterior 
gastroenterostomy.

In June 2010, a Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of that proceeding has 
been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking an increased disability rating for his 
service-connected residuals of gastrectomy with posterior 
gastroenterostomy, currently evaluated as 40 percent disabling.  
After a thorough review of the claims folder, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision.  

The Veteran was afforded a VA examination in October 2007.  At the 
time, the Veteran was noted as having diarrhea two to three times a 
day, abdominal discomfort about once a week, occasional nausea, 
hypoglycemic reactions about once every week or two, weight gain of 
17 pounds within the past year, and no outward signs of anemia.  At 
the June 2010 Travel Board hearing, the Veteran testified that his 
condition had worsened since the October 2007 examination.  
Specifically, he reported symptoms of discomfort after eating which 
required him to lie down, diarrhea three or four times a day, pain in 
the stomach, nausea, frequent sweating, episodes of low blood sugar 
at least two or three times a week, and an estimated weight loss of 
20 to 25 pounds.  He also indicated that he was taking iron pills for 
his anemia.  The Board observes that these reported symptoms at the 
very least show a noticeable increase in the frequency of the 
Veteran's hypoglycemic reactions.  In this regard, while the October 
2007 examination does not appear to be "dated," there is some 
indication in the record that the Veteran's disability may have since 
gotten worse.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (stating that where the evidence of record does 
not reflect the current state of the veteran's disability, a VA 
examination must be conducted).  Furthermore, the Veteran stated at 
the Travel Board hearing that he was also being treated for spastic 
colon and diverticulitis, suggesting that these conditions might be 
related to his residuals of gastrectomy with posterior 
gastroenterostomy.  In view of the foregoing, this case must be 
remanded in order to schedule the Veteran for a new VA examination to 
assess the current severity of his disability and for an opinion as 
to whether the Veteran currently has diverticulitis and spastic colon 
that may be related to his service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AOJ should obtain any outstanding VA 
medical records for treatment related to his 
service-connected residuals of gastrectomy 
with posterior gastroenterostomy from July 
2009 to present.  

2.  The AOJ should also schedule the Veteran 
for a VA examination to determine the current 
severity of his service-connected residuals of 
gastrectomy with posterior gastroenterostomy.  
The claims file must be made available to the 
examiner and pertinent documents therein 
should be reviewed by the examiner.  The 
examiner must note in the examination report 
that the claims file was reviewed in 
conjunction with the examination.  All 
necessary tests and studies should be 
accomplished, and all clinical findings should 
be reported in detail.  In addition, the 
examiner should note whether the Veteran 
currently has spastic colon and 
diverticulitis, and if so, render an opinion 
as to whether these conditions may be related 
to his residuals of gastrectomy with posterior 
gastroenterostomy.

3.  Thereafter, the AOJ should readjudicate 
the claim.  In the event that the claim is not 
resolved to the satisfaction of the Veteran, 
he should be provided an SSOC, which includes 
a summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the decision.  
After the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including reporting 
for any scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).



